Rothrook, J.
l. practice : deem from costs. I. The plaintiff claims that having made the offer to redeem at the time he filed his amendment attacking the tax title, and having succeeded in defeating the title, he should not be required to pay the costs of the trial on that issue. Under the rule established in Springer v. Bartle, 46 Iowa, 688, the position of the plaintiff is correct. After the offer to redeem was made the defendant ought not to be allowed to try the validity of the tax title, and, upon the failing in the action, recover costs.
. from tax sale: Uen‘ II. It is next claimed that the amount paid in redemption should have been made a lien on the land, hn this also the plaintiff is correct. Strong v. Burdick, 52 Iowa, 630.
Reversed.